DETAILED ACTION
This Office Action is in response to the Election filed February 22, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Figure 1, in the reply filed on February 22, 2021 is acknowledged.  The traversal is on the ground(s) that all claims should be classified in the same class, and therefore would not place an undue burden on the Examiner to consider all claims.  This is not found persuasive because each disclosed species has a separate subject of inventive effort and therefore is considered to be diverging subject matter.  The disclosed species may be classified together, but examining the diverging subject matter of each disclosed species is considered a serious burden on the examiner.  The requirement is still deemed proper and is therefore made FINAL.

Claims 5 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 22, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (JP 2010-261544).
Referring to Figure 8, Nishida illustrates a power transmitting apparatus of a vehicle, the power transmitting apparatus comprising: a first input shaft (16) selectively connectable to an engine output through a first clutch; a second input shaft (17) enclosing a portion of the first input shaft and selectively connectable to the engine output through a second clutch; a first intermediate shaft (22) mounted apart from the first and the second input shafts; a second intermediate shaft (26) mounted apart from the first and the second input shafts; an output shaft (34) mounted apart from the first intermediate shaft and transmitting power from the first intermediate shaft and the second intermediate shaft to a final reduction gear of a differential apparatus (37); a motor/generator (301) fixedly connected to a transmission housing and coupled to the first input shaft; a continuously variable shifting device (CVT) operably connecting the first input shaft to the first intermediate shaft; and a plurality of shifting gear sets (19,20) 
With respect to claim 4, Nishida illustrates the motor/generator is fixedly connected to the first input shaft.
With respect to claim 6, Nishida illustrates the continuously variable shifting device includes a primary pulley (23) fixed to the first input shaft and a secondary pulley (24) fixed to the first intermediate shaft, and wherein the primary pulley and the secondary pulley are engaged to each other with a belt (25).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658